In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-137 CV

____________________


IN THE MATTER OF R.D.M.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No. F-9876-J




MEMORANDUM OPINION
	R.D.M., a fifteen-year-old juvenile, appeals from the trial court's order modifying his
prior disposition and committing him to the Texas Youth Commission for an indeterminate
period  of  time  not  to  exceed  his  twenty-first  birthday.   See  Tex.  Fam.  Code  Ann. 
§ 54.04(d)(2) (Vernon Supp. 2006).  We affirm.
	The judgment recites that R.D.M. pled true after hearing the charges pending against
him.  The trial court found that R.D.M. violated the terms of the juvenile probation order,
that it would be in the child's best interest to be placed outside the home because of the
child's history of running away and his unresponsiveness to his parent's attempt to provide
supervision, and that R.D.M. had previously been found to be a delinquent child or had
previously been convicted of a penal offense and would likely offend if released.  Because
R.D.M. had been found to be delinquent and was placed on community supervision in a
previous case, in revoking community supervision in this case, the trial court had discretion
to commit R.D.M. to the Texas Youth Commission.  See Tex. Fam. Code Ann. § 54.05(f),
(j), (k) (Vernon Supp. 2006).
	After perfecting appeal, appointed counsel filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re D.A.S., 973 S.W.2d 296 (Tex. 1998).  On
October 26, 2006, we granted R.D.M. and his mother extensions of time in which to file a
pro se brief.  No pro se brief has been filed.  We have carefully reviewed the record and
counsel's brief, and find no arguable error requiring us to order appointment of new counsel. 
Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
 
						______________________________
							STEVE McKEITHEN
							         Chief Justice


Submitted on January 24, 2007
Opinion Delivered February 8, 2007

Before McKeithen, C.J., Gaultney and Horton, JJ.